 



Exhibit 10.2
AMENDED AND RESTATED AGREEMENT
     THIS AGREEMENT is effective as of the 20th day of July 2006, between Laurel
Capital Group, Inc. (the “Corporation”), a Pennsylvania-charted bank holding
company, and Laurel Savings Bank (the “Bank”), a Pennsylvania-charted savings
bank and wholly owned subsidiary of the Corporation (collectively the
“Employers”), and John A. Howard, Jr. (the “Executive”).
WITNESSETH
     WHEREAS, the Executive is presently an officer of the Corporation and the
Bank, and the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers; and
     WHEREAS, the Corporation and the Bank first entered into a written
agreement on February 8, 1996, with respect to the employment of the Executive
which agreement was amended from time to time and most recently amended pursuant
to the terms of an Amended and Restated Agreement dated February 28, 2003, as
amended in 2004 (the “Prior Agreement”); and
     WHEREAS, the Employers and the Executive believe certain revisions to the
Prior Agreement are appropriate, including amending and restating the Prior
Agreement in its entirety as hereinafter set forth in order to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), including the guidance issued to date by the Internal Revenue
Service (the “IRS”) and the proposed regulations issued by the IRS in the fall
of 2005; and
     WHEREAS, in order to induce the Executive to remain in the employ of the
Employers (and not compete against the Employers as set forth herein) and in
consideration of the Executive’s agreeing to remain in the employ of the
Employers (and not compete against the Employers as set forth herein), the
parties desire to increase the Executive’s compensation and also increase the
severance benefits which shall be due the Executive in the event that his
employment with the Employers is terminated under certain specified
circumstances; and
     WHEREAS, Executive is desirous of receiving the increase in compensation
and the increase in severance benefits, and as a condition thereof Executive is
willing and has agreed to abide by and faithfully perform the obligations of
Employee set forth herein.
     NOW THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereby agree as follows:
     1. Definitions. The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:
     (a) Annual Compensation. The Executive’s “Annual Compensation” for purposes
of this Agreement shall be deemed to mean the highest level of Base Salary and
bonus paid to the Executive by the Employers or any subsidiary thereof during
the calendar year in which the Date

 



--------------------------------------------------------------------------------



 



of Termination occurs (determined on an annualized basis) or either of the two
calendar years immediately preceding the calendar year in which the Date of
Termination occurs.
     (b) Base Salary. “Base Salary” shall have the meaning set forth in Section
3(a) hereof.
     (c) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement. For purposes of this
subparagraph, no act or failure to act on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s action or omission
was in the best interest of the Employers.
     (d) Change in Control of the Corporation. “Change in Control of the
Corporation” shall mean a change in the ownership of the Bank or the
Corporation, a change in the effective control of the Bank or the Corporation or
a change in the ownership of a substantial portion of the assets of the Bank or
the Corporation as provided under Section 409A of the Code and the regulations
thereunder.
     (e) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (f) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause or for Disability, the date
specified in the Notice of Termination, and (ii) if the Executive’s employment
is terminated for any other reason, the date on which a Notice of Termination is
given or as specified in such Notice.
     (g) Disability. “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank.
     (h) Good Reason. Termination by the Executive of the Executive’s employment
for “Good Reason” shall mean termination by the Executive following a change in
Control of the Corporation based on:

(i)   Without the Executive’s express written consent, the failure to elect or
to re-elect or to appoint or to re-appoint the Executive to the offices of
Senior Vice-President and Chief Financial Officer of the Employers or a material
adverse change made by the Employers in the Executive’s functions, duties or
responsibilities as Senior Vice-President and Chief Financial Officer of the
Employers immediately prior to a Change in Control of the Corporation or the
assignment by the Employers to the

2



--------------------------------------------------------------------------------



 



    Executive of any duties which are materially inconsistent with the
Executive’s positions, duties, responsibilities and status with the Employers
immediately prior to a Change in Control of the Corporation;   (ii)   Without
the Executive’s express written consent, a reduction by the Employers in the
Executive’s Base Salary as the same may be increased form time to time or,
except to the extent permitted by Section 3(b) hereof, a reduction in the
package of fringe benefits provided to the Executive, taken as a whole;   (iii)
  The principal executive office of the Employers is relocated outside of the
Pittsburgh, Pennsylvania metropolitan area or, without the Executive’s express
written consent, the Employers require the Executive to be based anywhere other
than an area in which the Employer’s principal executive office is located,
except for required travel on business of the Employers to an extent
substantially consistent with the Executive’s present business travel
obligations;   (iv)   Any purported termination of the Executive’s employment
for Cause, Disability or Retirement which is not effected pursuant to a Notice
of Termination satisfying the requirements of paragraph (j) below; or   (v)  
The failure by the Employers to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 13 hereof.

     (i) IRS. IRS shall mean the Internal Revenue Service.
     (j) Notice of Termination. Any purported termination of the Executive’s
employment by the Employers for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written “Notice
of Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less that thirty
(30) nor more that ninety (90) days after such Notice of Termination is given,
except in the case of the Employer’s termination of Executive’s employment for
Cause; and (iv) is given in the manner specified in Section 14 hereof.
     (k) Retirement. Termination by the Employers of the Executive’s employment
based on “Retirement” shall mean voluntary termination by the Employee in
accordance with the Employers’ retirement policies, including early retirement,
generally applicable to their salaried employees.
     2. Term of Employment.
               (a) The Employers hereby employ the Executive as Senior Vice
President and Chief Financial

3



--------------------------------------------------------------------------------



 



Officer of the Corporation and Senior Vice-President and Chief Financial Officer
of the Bank and Executive hereby accepts said employment and agrees to render
such services to the Employers on the terms and conditions set forth in this
Agreement. The term of employment under this Agreement shall commence on
February 28, 2004 and shall continue until February 28, 2007. Subject to the
requirements of the succeeding sentence, commencing July 1, 2004 (“Renewal
Date”) and on each July 1st thereafter, the term of this Agreement shall be
deemed automatically, without further action, to extend for an additional year.
Prior to the anniversary of the Renewal Date and each annual anniversary
thereafter, the Boards of Directors of the Employers shall consider and review
(with appropriate corporate documentation thereof, and after taking into account
all relevant factors, including the Executive’s performance hereunder) extension
of the term under this Agreement, and the term shall continue to extend in the
manner set forth above unless either the Boards of Directors do not approve such
extension and provide written notice to the Executive of such event or the
Executive gives written notice to the Employers of the Executive’s election not
to extend the term, in each case with such written notice to be given not less
than thirty (30) days prior to any such anniversary date of the Renewal Date.
References herein to the term of this Agreement shall refer both to the initial
term and successive terms.
     (b) During the term of this Agreement, the Executive shall perform such
executive services for the Employers as may be consistent with his titles and
from time to time assigned to him by the Employers’ Boards of Directors.
     3. Compensation and Benefits.
     (a) The Employers shall compensate and pay Executive for his services
during the term of this Agreement at a minimum base salary of $132,200 per year
(“Base Salary”), which may be increased from time to time in such amounts as may
be determined by the Boards of Directors of the Employers, and may not be
decreased without the Executive’s express written consent. In addition to his
Base Salary, the Executive shall be entitled to receive during the term of this
Agreement such bonus payments as may be determined by the Boards of Directors of
the Employers.
     (b) During the term of the Agreement, Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employers, to the extent commensurate with his then duties and responsibilities,
as fixed by the Boards of Directors of the Employers. The Employers shall not
make any changes in such plans, benefits or privileges which would adversely
affect Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Employers and
does not result in a proportionately greater adverse change in the rights of or
benefits to Executive as compared with any other executive officer of the
Employers. Nothing paid to Executive under any plan or arrangement presently in
effect or made available in the future shall be deemed to be in lieu of the
salary payable to Executive pursuant to Section 3(a) hereof.
     (c) During the term of this Agreement, Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Boards of

4



--------------------------------------------------------------------------------



 



Directors of the Employers, which in no event shall be less than four weeks per
annum. Executive shall not be entitled to receive any additional compensation
from the Employers for failure to take a vacation. Executive shall be able to
accumulate unused vacation time from one year to the next, not to exceed eight
(8) weeks.
     (d) During the term of this Agreement, including any renewal thereof, the
Employers shall provide the Executive with a full-sized, four-door automobile
for the Executive’s use, which automobile shall be replaced during the term
hereof and any renewal thereof no less frequently than every three years. The
Executive may purchase the Employers-provided automobile at fair market value.
     (e) During the term of this Agreement, the Employers shall provide medical
coverage for the benefit of the Executive and his spouse until the Executive and
his spouse shall have attained the age of 65. In the event of the death of the
Executive prior to attaining age 65, the Employers shall pay to the Executive’s
spouse a monthly payment equal to the premium to continue medical coverage
pursuant to the Consolidated Omnibus Medical Coverage Act of 1985, as amended
(“COBRA”) (or payment for similar coverage after the expiration of said spouse’s
COBRA rights) until such spouse is eligible for state or federal government
subsidized medical benefits; but in no event shall such spouse be entitled to
said payment after attaining age 65 or if such spouse has obtained equivalent
medical coverage from another source.
     4. Expenses. The Employers shall reimburse Executive or otherwise provide
for or pay for all reasonable expenses incurred by Executive in furtherance or
in connection with the business of the Employers, including, but not by way of
limitation, automobile and traveling expenses, and all reasonable entertainment
expenses (whether incurred at the Executives’ residence, while traveling or
otherwise), subject to such reasonable documentation and other limitations as
may be established by the Boards of Directors of the Employers. If such expenses
are paid in the first instance by the Executive, the Employers shall reimburse
the Executive therefor.
     5. Termination.
     (a) The Employers shall have the right, at any time upon prior Notice of
Termination to terminate the Executive’s employment hereunder for any reason,
including without limitation termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.
     (b) In the event that (i) the Executive’s employment is terminated by the
Employers for Cause, Disability or Retirement or in the event of the Executive’s
death, or (ii) Executive terminates his employment hereunder other than for Good
Reason, the Executive shall have no right pursuant to the terms of this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination except as otherwise provided herein.
     (c)(i) In the event that the Executive’s employment is terminated by the
Employers for other than Cause, Disability, Retirement or the Executive’s death,
or such employment is terminated by the Executive due to a material breach of
this Agreement by the Employers which

5



--------------------------------------------------------------------------------



 



has not been cured within fifteen (15) days after a written notice of
non-compliance has been given by the Executive to the Employers, and as of the
Executive’s Date of Termination no Change in Control of the Corporation has
occurred, no written agreement which contemplated a Change in Control of the
Corporation and which still is in effect has been entered into by either or both
of the Employers and no discussions and/or negotiations are being conducted
which relate to the same, then the Employers shall, subject to the provisions of
Section 6 hereof, if applicable:
(A) pay to the Executive, in a lump sum cash amount within 10 business days of
the Date of Termination, an aggregate cash severance amount equal to the amount
of the Executive’s Annual Compensation divided by 12 and multiplied by the
number of months remaining under the term of the Agreement (as such term may
have been extended pursuant to Section 2(a)) had the Executive’s employment not
been terminated. Provided, that the aggregate cash severance amount payable
under this subparagraph (A) shall not exceed 2.99 times the Executive’s Annual
Compensation.
(B) For a period ending at the earlier of (i) the expiration of twelve
(12) months from the Executive’s Date of Termination or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those covered by this subparagraph (B), at same
relative cost to the Executive as paid thereby prior to the Date of
Termination), Employers shall make a monthly payment to Executive in an amount
equal to the greater of $1,500 or the aggregate amount of premium paid by
Executive during said month for coverage under those plans and programs for
which Executive made an election to continue coverage pursuant to COBRA.
     (ii) In the event that the Executive’s employment is terminated by the
Employers for other than Cause, Disability, Retirement or the Executive’s death,
or such employment is terminated by the Executive due to a material breach of
this Agreement by the Employers which has not been cured within fifteen
(15) days after written notice of non-compliance has been given by the Executive
to the Employers or for Good Reason or by the Executive for any reason within
the first sixty (60) days following the one year anniversary of the Change in
Control of the Corporation, and on or prior to the Executive’s Date of
Termination there has been a Change in Control of the Corporation or a written
agreement which contemplates a Change in Control of the Corporation and which
still is in effect has been entered into by either or both of the Employers or
discussions and/or negotiations are being conducted by either of such entities
which relate to the same, then the Employers shall, subject to the provisions of
Section 6 hereof, if applicable:
(A) pay to the Executive, in a lump sum cash payment on the Date of Termination,
an aggregate cash severance amount equal to 2.99 times the Executive’s Annual
Compensation, and

6



--------------------------------------------------------------------------------



 



(B) For a period ending at the earlier of (i) the expiration of thirty-six (36)
months from the Executive’s Date of Termination or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those covered by this subparagraph (B), at the same
relative cost to the Executive as paid thereby prior to the Date of
Termination). Employers shall make a monthly payment to Executive in an amount
equal to the greater of $1,500 or the aggregate amount of premium paid by
Executive during said month for coverage under those plans and programs for
which Executive made an election to continue coverage pursuant to COBRA (or
similar plans and programs after the expiration of Executive’s COBRA rights).
(C) At the election of Executive, more than 90 days before a change in control
     6. Payment of Additional Benefits Under Certain Circumstances.
     (a) If the payments and benefits pursuant to Section 5 hereof, either alone
or together with other payments and benefits which the Executive has the right
to receive from the Employers would constitute a “parachute payment” as defined
in Section 280G(b)(2) of the Code (the “Initial Parachute Payment”), then the
Employers shall pay to the Executive, in a lump sum as of the Date of
Termination, a cash amount equal to the sum of the following:
(A) twenty (20) percent (or such other percentage equal to the tax rate imposed
by Section 4999 of the Code) of the amount by which the Initial Parachute
Payment exceeds the Executive’s “base amount” from the Employers, as defined in
Section 280G(b)(3) of the Code, with the difference between the Initial
Parachute Payment and the Executive’s base amount being hereinafter referred to
as the “Initial Excess Parachute Payment”;
(B) such additional amount (tax allowance) as may be necessary to compensate the
Executive for the payment by the Executive of state and federal income and
excise taxes on the payment provided under clause (A) above. Notwithstanding the
preceding sentence, the Executive shall be responsible for the payment of any
additional state and federal income and excise taxes that may be imposed on the
payment of the tax allowance under this paragraph. In computing such tax
allowance, the payment to be made under clause (A) above shall be multiplied by
the “gross up percentage” (“GUP”). The GUP shall be determined as follows:

             
 
  GUP =   Tax Rate    
 
           
 
      1 – Tax Rate    

The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate, including any
applicable excise tax rate, applicable to and payable by the Executive in the
year in which the payment under clause (A) above is made.

7



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing, if it shall subsequently be determined
in a final judicial determination or a final administrative settlement to which
the Executive is a party that the actual excess parachute payment as defined in
Section 280G(b)(l) of the Code is different from the Initial Excess Parachute
Payment (such different amount being hereafter referred to as the “Determinative
Excess Parachute Payment”), then the Employers’ independent tax counsel or
accountants shall determine the amount (the “Adjustment Amount”) which either
the Executive must pay to the Employers or the Employers must pay to the
Executive in order to put the Executive (or the Employers, as the case may be)
in the same position the Executive (or the Employers, as the case may be) would
have been if the Initial Excess Parachute Payment had been equal to the
Determinative Excess Parachute Payment. In determining the Adjustment Amount,
the independent tax counsel or accountants shall take into account any and all
taxes (including any penalties and interest) paid by or for the Executive or
refunded to the Executive or for the Executive’s benefit. As soon as practicable
after the Adjustment Amount has been so determined, the Employers shall pay the
Adjustment Amount to the Executive or the Executive shall repay the Adjustment
Amount to the Employers, as the case may be.
     (c) In each calendar year that the Executive receives payments of benefits
under this Section 6, the Executive shall report on his state and federal income
tax returns such information as is consistent with the determination made by the
independent tax counsel or accountants of the Employers as described above.
Provided that the Executive reports such information in accordance with the
Employers’ written directions, the Employers shall indemnify and hold the
Executive harmless from any and all losses, costs and expenses (including
without limitation, reasonable attorneys’ fees, interest, fines and penalties)
which the Executive incurs as a result of so reporting such information. The
Executive shall promptly notify the Employers in writing whenever the Executive
receives notice of the institution of a judicial or administrative proceeding,
formal or informal, in which the federal tax treatment under Section 4999 of the
Code of any amount paid or payable under this Section 6 is being reviewed or is
in dispute. The Employers shall assume control at their expense over all legal
and accounting matters pertaining to such federal tax treatment (except to the
extent necessary or appropriate for the Executive to resolve any such proceeding
with respect to any matter unrelated to amounts paid or payable pursuant to this
Section 6) and the Executive shall cooperate fully with the Employers in any
such proceeding. The Executive shall not enter into any compromise or settlement
or otherwise prejudice any rights the Employers may have in connection therewith
without the prior written consent of the Employers.
          The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor, except as
otherwise provided herein, shall the amount of any such benefits be reduced by
any compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise.
     (b) The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefits plans
of the Employers or otherwise.

8



--------------------------------------------------------------------------------



 



     8. Withholding. All payments required to be made by the Employers hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.
     9. Acknowledgements of the Executive. Executive acknowledges that:
     (a) The Employers have conferred the benefit of an increase in annual
compensation and an increase in severance benefits upon the Executive because
and on condition of Executive’s willingness to commit Executive’s best efforts
and loyalty to the Employers including abiding by the confidentiality and
noncompetition provisions, as well as the other provisions hereof;
     (b) In the event of any violation of Sections 10 or 11 of this Agreement by
Executive, monetary damages alone will be inadequate to compensate the Employers
and the Employers will be entitled to injunctive relief against Executive in
addition to any other remedies provided by law or in equity; and
     (c) The Executive hereby acknowledges that the Executive has read and fully
understands the Executive’s duties and obligations as set forth in Sections 10
and 11 and that by virtue of the Executive’s background and experience such
duties and obligations would not unduly restrict the Executive’s legitimate
efforts to earn a livelihood following any termination of the Executive’s
employment with the Employers.
     10. Confidentiality.
     (a) Executive recognizes and acknowledges that during Executive’s term of
employment with the Employers, Executive has had and will have access to, has
been and will be provided with and, in some cases, has prepared or will prepare
certain confidential and proprietary business information and trade secrets of
the Employers, including but not limited to business plans and information all
of which are of substantial value to the Employers in their business.
     (b) Executive understands and agrees that if, during the term of employment
or at any time thereafter, Executive discloses to third parties, uses for
Executive’s own benefit or for the benefit of third parties, or copies or makes
notes of any of the aforementioned confidential and proprietary information and
trade secrets (except as may be required by Executive’s duties with the
Employers), such conduct shall constitute a breach of the confidence and trust
bestowed upon the Executive by the Employers and the Executive herein expressly
agrees that injunctive relief, in addition to any other remedies provided by law
or in equity, shall be necessary and appropriate in the event of such conduct by
the Executive.
     (c) Executive agrees not to use or cause to be used for Executive’s own
benefit or for the benefit of any third parties or to disclose to any third
party in any manner, directly or indirectly, any information of a confidential
or proprietary nature, trade secrets or any other knowledge or information,
except that which is public knowledge, of or relating to the business

9



--------------------------------------------------------------------------------



 



of the Executive at any time during or after the Executive’s employment with the
Employers without the express prior written consent of the Employers.
     (d) The Executive agrees to return to the Employers either before or
immediately upon the termination of the Executive’s employment with the
Employers any and all written information, materials or equipment which
constitutes, contains or relates in any way to proprietary or confidential
information or trade secrets of the Employers, as well as any other documents,
equipment and materials of any kind relating in any way to the business of the
Employers which are or may be in the possession, custody or control of the
Executive which are or may be the property of the Employers whether confidential
or not, including any and all copies thereof which may have been made by or for
Executive.
     (e) The Executive agrees that, during the Executive’s term of employment
with the Employers and thereafter, and except as may be required in the
performance of the Executive’s duties with the Employers, the Executive will not
utilize for the Executive’s own benefit or that of any third party and will not
use or disclose to any third party the Executive’s knowledge of or any
information concerning the internal organization or business structure of the
Employers or the work assignments or capabilities of any officer and/or employee
of the Employers without the express prior written consent of the Employers.
     11. Noncompetition Agreement. The Executive agrees that:
     (a) During the Executive’s term of employment with the Employers, the
Executive will not compete in any way with the Employers, directly or
indirectly, and will not consult with or have any interest in any business,
firm, person, partnership, corporation or other entity, whether as employee,
officer, director, agent, security holder, creditor, consultant or otherwise,
which competes with the Employers, directly or indirectly, in any aspect of the
business of the Employers; provided, however, that this Section 11 shall not be
deemed to prevent Executive’s mere ownership of 5% or less of the capital stock
of any publicly held entity.
     (b) During the period of six (6) months following the termination of the
Executive’s employment with the Employers, the Executive, without the express
prior written consent of the Employers, will not consult with, accept employment
with or have any interest in any business, firm, person, partnership,
corporation or other entity which competes, directly or indirectly, with the
Employers.
     (c) The Executive acknowledges and agrees that such businesses which
compete with the Employers include, without limitation, those businesses which
provide banking and lending services in the Commonwealth of Pennsylvania.
     (d) The Executive agrees that for six (6) months following the termination
of his employment with the Employers, Executive shall not directly or indirectly
solicit or induce, or attempt to solicit or induce, any employee of the
Employers to leave such employ for any reason whatsoever or directly or
indirectly solicit the trade of or trade with any customers of the Employers.

10



--------------------------------------------------------------------------------



 



     (e) For a period of six (6) months following the termination of his
employment with the Employers, Executive agrees to inform any subsequent
employer in any competing business and other entities in any competing business
for whom Executive performs services, prior to accepting Executive’s employment
or engagement, of the existence of this Agreement and the restrictions hereunder
and to inform the Employers, upon the acceptance of employment or engagement in
any competing business, of the identity of Executive’s new employer, the nature
of such new employer’s business and Executive’s new position, duties and
responsibilities.
     (f) The Executive expressly agrees (i) in the event of a violation of these
noncompetition provisions by the Executive, monetary damages alone will be
inadequate to compensate the Employers and the Employers will be entitled to
injunctive relief against the Executive in addition to any other remedies
provided by law or in equity and (ii) that the noncompetition obligations
contained herein shall be extended by the length of time during which the
Executive shall have been in breach thereof.
     12. Severability. If any term, provision, paragraph or section of this
Agreement shall be determined by a court of competent jurisdiction to be invalid
or unenforceable for any reason, such determination shall not effect the
remaining terms, provisions or paragraphs or sections of this Agreement which
shall continue to be given full force and effect. If any term, provision,
paragraph or section of this Agreement shall be determined by a court of
competent jurisdiction to be unenforceable because of the duration thereof or
the geographical area included therein, the parties hereby expressly agree that
the court making such determination shall have the power to reduce the duration
and/or restrict the geographical areas of such term, provision, paragraph or
section and/or to delete such specific works or phrases which the court shall
deem necessary to permit enforcement of such term, provision, paragraph or
section in restricted form. Should any court of competent jurisdiction find any
term, provision, paragraph or section of this Agreement invalid or
unenforceable, or enforceable only in restricted form, then any such finding
shall apply only to the jurisdiction of such Court and shall not serve to alter
or amend this Agreement in any other jurisdiction.
     13. Assignability. The Employers may assign this Agreement and their rights
and obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Employers may hereafter merge or consolidate
or to which the Employers may transfer all or substantially all of their assets,
if in any such case said corporation, bank or other entity shall by operation of
laws or expressly in writing assume all obligations of the Employers hereunder
as fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder. The Executive may
not assign or transfer this Agreement or any rights or obligations hereunder.
     14. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

11



--------------------------------------------------------------------------------



 



     
To the Employers:
  Chairman of the Board
 
  Laurel Capital Group, Inc.
 
  2724 Harts Run Road
 
  Allison Park, Pennsylvania 15101
 
   
To the Executive:
  John A. Howard, Jr.
 
  3259 Hampton Oaks Drive
 
  Allison Park, Pennsylvania 15101

     15. Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf, except as set forth below. No waiver by any party hereto at any
time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. In addition, notwithstanding
anything in this Agreement to the contrary, the Employers may amend in good
faith any terms of this Agreement, including retroactively, in order to comply
with Section 409A of the Code. In no event shall the Employers be liable for any
taxes or interest penalties incurred by the Executive under Section 409A of the
Code.
     16. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania. Any actions brought with respect to this Agreement or performance
of services hereunder may be brought only in the state or federal courts of
Allegheny County, Pennsylvania and the parties consent to the jurisdiction and
venue therein.
     17. Nature of Obligations. To the extent that the Executive acquires a
right to receive benefits from the Employers hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Employers.
     18. Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     20. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and
any regulations promulgated thereunder, including 12 C.F.R. Part 359.

12



--------------------------------------------------------------------------------



 



     21. Entire Agreement. This Agreement embodies the entire agreement between
the Employers and the Executive with respect to the matters agreed to herein.
All prior agreements between the Employers and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect.
     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

                      Attest:   LAUREL CAPITAL GROUP, INC.  
 
           
/s/ Edwin R. Maus
  By:   /s/ Richard J. Cessar    
 
           
Edwin R. Maus, President
      Richard J. Cessar    
 
      Chairman of the Board    
 
            Attest:   LAUREL SAVINGS BANK
 
           
/s/ Edwin R. Maus
  By:   /s/ Richard J. Cessar    
 
           
Edwin R. Maus, President
      Richard J. Cessar    
 
      Chairman of the Board    
 
           
Witness:
           
 
           
/s/ Edwin R. Maus
  By:   /s/ John A. Howard, Jr.    
 
           

13